Citation Nr: 0028385	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
knees.

2.  Entitlement to service connection for arthritis of the 
right shoulder and low back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis of the knees is not plausible.

2.  The preponderance of the evidence shows that the 
veteran's arthritis of the right shoulder and low back had 
its onset many years after service and is unrelated thereto.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the knees is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Arthritis of the right shoulder and low back was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  That does not 
mean, however, that any manifestation of joint pain will 
permit service connection for arthritis at some later date.  
38 C.F.R. § 3.303(b).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.

The threshold question is whether the veteran's claims are 
well grounded.  Section 5107(a) of title 38, U.S. Code, 
provides in pertinent part: "[A] person who submits a claim 
for benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court)  has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  In any event, the threshold for 
the standard is unique and uniquely low, as a high threshold 
risks the elimination of potentially meritorious claims, 
which would undermine the entire veteran-friendly nature of 
the veterans claim system.  See generally, Hensley v. West, 
212 F.3d 1255 (2000).

In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Where the determinative issue 
involves medical causation, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  If a claim is not well grounded, VA has no duty to 
assist in the development of that claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Murphy, 1 Vet. App. at 81.

I.  Arthritis of the Knees

The veteran's service medical records are completely negative 
for any evidence of disability in either knee, including 
arthritis.  The first manifestations of such a disability 
were not clinically recorded until the late 1980's and the 
1990's.  VA outpatient treatment records, dated in November 
1988, note a 20-year history of arthritis in various joints, 
including the knees.  X-rays, taken in June 1991 at Miners 
Hospital of Northern Cambria, confirmed the presence of 
arthritis in the right knee, and in January 1997, a total 
body bone scan performed at the same institution, confirmed 
the presence of degenerative changes in both knees.  Despite 
such confirmation, there is absolutely no competent evidence 
that arthritis in either knee is in any way related to 
service.  Indeed, the only reports of such a relationship 
come from the veteran; however, it should be noted that he is 
not qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disability.  As such, his opinion cannot be considered 
competent evidence to support a grant of service connection.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for arthritis of the knees is not plausible and, 
therefore, not well grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC), and in a Supplemental Statement of the Case 
(SSOC).  Moreover, the veteran has not cited any outstanding 
evidence which could support his claim.  Consequently, the 
Board is of the opinion that there is no need to further 
inform the veteran of the evidence necessary to render this 
portion of his claim well grounded.

II.  Arthritis of the Right Shoulder and Low Back 

Unlike the foregoing, the claims of entitlement to service 
connection for arthritis of the right shoulder and low back 
are well grounded.  In May 1999, the veteran's private 
physician, G. W., M.D., stated that the veteran had arthritis 
of multiple joints, including the low back and right 
shoulder, and that such disabilities could be related to an 
injury the veteran received in service.  While not 
dispositive of the issue, such evidence renders the veteran's 
claims, at least, plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In arriving at this decision, it must be 
emphasized that the credibility of the evidence in support of 
the claim is presumed and that the threshold for the standard 
is uniquely low.

The veteran's service medical records are completely negative 
for any evidence of right shoulder or low back disability of 
any kind.  Indeed, during the veteran's service separation 
examination in September 1954, his upper extremities and 
spine were found to be normal.
Right shoulder disability and low back disability were not 
reported until the late 1980's and the 1990's.  X-rays, 
performed in June 1991 at Miners Hospital of Northern 
Cambria, revealed moderate degenerative changes of the 
shoulders.  Records from the Altoona Hospital, dictated in 
April 1997, show that the veteran had undergone magnetic 
resonance imaging (MRI) in 1987, which had shown degenerative 
disc disease throughout the L2 - L3 region.  Although medical 
records dated since that time also show several other low 
back disabilities, including lumbar spondyloarthropathy and 
lumbar facet dysfunction, there is no evidence of lumbar 
spine arthritis until Dr. W.'s statement in May 1999.  

While Dr. W. refers to a left shoulder injury in service 
which could have also resulted in the arthritis of the 
veteran's right shoulder and low back, such an injury is not 
substantiated by a review of the record.  Indeed, the report 
of a left shoulder injury in service comes strictly from 
history related by the veteran and was not clinically 
reported until September 1996, when the veteran underwent a 
VA orthopedic examination.  He stated that the injury 
occurred during his service in the Korean conflict, when he 
was struck by the supporting leg of a howitzer. 

Although the evidence shows that the veteran was assigned to 
a field artillery unit during the Korean conflict, there is 
clear and convincing evidence that a left shoulder injury did 
not actually occur in service.  Not only are the service 
medical records completely negative for any evidence of such 
an injury, medical evidence dated shortly after service is 
also negative for any history of such an injury (see 
application for VA medical treatment (VA Form 10-P-10), dated 
in December 1954, and a report reflecting VA hospitalization 
from December 1954 to January 1955).  In fact, there are 
reports of treatment and/or examinations, dated shortly after 
service which state explicitly that the veteran had no 
history of a left shoulder injury (VA examination report, 
dated in October 1954 and second VA Form 10-P-10, dated in 
December 1954).  Accordingly, the Board is of the opinion 
that the veteran's arthritis of the right shoulder and low 
back is not the result of a left shoulder injury in service.  

In arriving at this decision, the Board has considered the 
possibility that the claimed left shoulder injury was the 
result of combat.  Special considerations attend the cases of 
combat veterans, such that lay evidence may substantiate the 
fact that an injury happened in service.  38 U.S.C.A. § 1154 
(West 1991); Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994).  The veteran does not claim that the alleged left 
shoulder injury occurred in combat; however, even if he did, 
the applicable law provides that the claim may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).  Finally, it should be noted that 
while § 1154(b) relaxes the evidentiary requirement to 
establish the fact that an injury had been sustained in 
service, it does not relax the requirement for competent 
medical evidence of a nexus between the current disability 
and service.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996). 

Other than Dr. W.'s statement, which is based on the 
erroneous report of an injury in service, there is simply no 
evidence of a relationship between the arthritis in the 
veteran's right shoulder or low back and service or the first 
year after the veteran's discharge from service.  The only 
other reports of a relationship to service come from the 
veteran; however, it should be noted that he is not qualified 
to render opinions which require medical expertise, such as 
diagnosis or etiology of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
his contentions cannot be considered competent evidence to 
support a grant of service connection.  

Inasmuch as the preponderance of the evidence shows that the 
veteran's arthritis of the right shoulder and low back had 
its onset many years after service and is unrelated thereto, 
service connection must be denied.  In arriving at this 
decision, the Board has considered the possibility that the 
veteran's arthritis of the right shoulder and low back are 
associated with a systemic process, which includes the 
service-connected arthritis of the left shoulder and cervical 
spine; however, there is no evidence on file to support such 
a conclusion. 


ORDER

Service connection for degenerative joint disease of the 
knees is denied.

Service connection for degenerative joint disease of the 
right shoulder and low back is denied.



		
	N. W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

